Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                                June 26, 2018
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                               No. 49696-8-II

                                 Respondent,

         v.
                                                                UNPUBLISHED OPINION
    GERALD CAYENNE,

                                 Appellant.

        MAXA, C.J. – Gerald Cayenne appeals his conviction of failure to register as a sex

offender. We hold that the trial court erred by excluding evidence that Cayenne had registered

with the Chehalis Tribe, which he offered to show that he did not knowingly fail to register with

the Grays Harbor County Sheriff’s Office. Accordingly, we reverse Cayenne’s conviction and

remand to the trial court for further proceedings.1

                                               FACTS

        Cayenne was convicted of first degree child molestation in 1991. As a result, he was

required to register as a sex offender. Cayenne registered with the Grays Harbor County

Sheriff’s Office on September 30, 2013. At that time, Cayenne was given an offender

registration notification form that listed all of the registration requirements for different

scenarios. Cayenne initialed each requirement and signed the form. The form stated that if he



1
  Cayenne also argues that the trial court erred by imposing a combined sentence that exceeded
the statutory maximum, which the State conceded, and that the trial court incorrectly calculated
his offender score. Because we reverse his conviction, we do not address these sentencing
issues.
No. 49696-8-II


changed his address, moved out of Grays Harbor County, or returned to Grays Harbor County

after being away, he had a duty to register with the Grays Harbor County Sheriff’s Office within

three days.

       In August 2014, Cayenne was released from custody with the Department of Corrections

to Grays Harbor County and was directed to report to a community corrections officer in

Montesano. He did not report to the Grays Harbor County Sheriff’s Office after his release.

However, he did report to Chehalis Tribal Public Safety, which is located in Grays Harbor

County, in November. Cayenne was arrested and sent back to prison multiple times throughout

2014, 2015, and 2016, and failed to report to the Grays Harbor County Sheriff’s Office each time

he was released.

       In 2016, the State charged Cayenne with failure to register as a sex offender for failing to

register as required between August 2014 and July 2016.

       The State filed a motion in limine to prevent Cayenne from introducing evidence about

registering with the Chehalis Tribe. The State argued that any evidence about the duty to register

with the Tribe was irrelevant to the question of Cayenne’s duty to register with Grays Harbor

County. Cayenne argued that evidence of his registration with the Chehalis Tribe was relevant

because it helped to show his confusion about his duty to register. Cayenne argued that his

confusion about how to comply with his different duties undermined the State’s evidence that he

knowingly failed to register. The trial court granted the motion, excluding any evidence that

Cayenne registered with Chehalis Tribal Public Safety.

       At trial, Cayenne testified that he had reviewed and initialed the form informing him of

his duty to register. But Cayenne testified that he did not have his glasses on and may not have

read the requirements for registering when he initialed them. Cayenne testified also that he did




                                                2
No. 49696-8-II


not understand how to fulfill his reporting duties because the procedures had changed over the

years. He stated that he did not know for certain what his registration requirements were. The

jury found Cayenne guilty of failure to register as a sex offender.

       Cayenne appeals his conviction.

                                            ANALYSIS

       Cayenne argues that the trial court erred by granting the State’s motion to exclude

evidence that he registered with Chehalis Tribal Public Safety. He argues that excluding this

evidence violated his right to present a defense. We agree.

A.   LEGAL PRINCIPLES

       1.   Right to Present Evidence

       A criminal defendant has a constitutional right to present a defense. State v. Jones, 168
Wash. 2d 713, 719-20, 230 P.3d 576 (2010). This right to present a defense derives from the Sixth

Amendment to the United States Constitution and article I, section 22 of the Washington

Constitution. State v. Wade, 186 Wash. App. 749, 763-64, 346 P.3d 838 (2015). There also is a

fundamental due process right to present a defense under the Fourteenth Amendment. State v.

Lizarraga, 191 Wash. App. 530, 551-52, 364 P.3d 810 (2015).

       However, a defendant has no constitutional right to present evidence that is inadmissible

under standard evidence rules. Wade, 186 Wash. App. at 764. Pertinent here, “[d]efendants have a

right to present only relevant evidence, with no constitutional right to present irrelevant

evidence.” Jones, 168 Wash. 2d at 720. Therefore, a defendant’s evidence must at least have

minimal relevance to implicate the right to present a defense. Id.

       We review the trial court’s exclusion of evidence for an abuse of discretion. State v.

Blair, 3 Wash. App. 2d 343, 350, 415 P.3d 1232 (2018). If conclude that there was no abuse of




                                                 3
No. 49696-8-II


discretion, exclusion of the evidence was not error and our inquiry ends. Id. at 351. If we

conclude that the trial court abused its discretion in in excluding the evidence, we review de

novo whether the defendant’s right to present a defense has been violated. Jones, 168 Wash. 2d at

719; Blair, 3 Wash. App. 2d at 351.

       2.    Failure to Register

       RCW 9A.44.132(1) states, “A person commits the crime of failure to register as a sex

offender if the person has a duty to register under RCW 9A.44.130 for a felony sex offense and

knowingly fails to comply with any of the requirements of RCW 9A.44.130.” (Emphasis added.)

RCW 9A.44.130(1) provides that certain sex offenders must register with the county sheriff for

the county of the person’s residence. Under RCW 9A.44.130(4)(a)(i), an offender released from

custody with the state department of corrections or a local jail must register with the sheriff’s

office in the county of the offender’s residence within three business days.

       RCW 9A.08.010(1)(b) defines acting with knowledge as either of the following:

       (i) he or she is aware of a fact, facts, or circumstances or result described by a statute
       defining an offense; or
       (ii) he or she has information which would lead a reasonable person in the same
       situation to believe that facts exist which facts are described by a statute defining
       an offense.

This definition of “knowingly” applies generally throughout the criminal code. RCW

9A.04.090.

B.    ADMISSIBILITY OF REGISTRATION WITH ANOTHER JURISDICTION

       Cayenne argues that evidence that he registered with the Chehalis Tribe is relevant in this

case. He claims that the excluded evidence tended to disprove the State’s allegation that he

knowingly failed to comply with the registration requirements.




                                                   4
No. 49696-8-II


       Evidence is relevant if it has any tendency to make the existence of any fact of

consequence more or less probable. ER 401. Relevance requires a logical nexus between the

evidence and the fact to be established. State v. Briejer, 172 Wash. App. 209, 225-26, 289 P.3d
698 (2012). The threshold for relevance is very low. Id. at 225.

       Here, the State presented undisputed evidence that Cayenne had an obligation to report to

the Grays Harbor County Sheriff’s Office and that Cayenne failed to report for almost two years.

Both parties agreed at trial that the only issue for the jury to decide was whether Cayenne

knowingly failed to register; whether he knew he had an obligation to register with the Grays

Harbor County Sheriff’s Office. Cayenne’s knowledge was the “fact of consequence” for

purposes of the ER 401 relevancy analysis.

       Cayenne could have thought that his registration with the Chehalis Tribe was sufficient to

satisfy his reporting obligation. If true, this belief would tend to negate the knowledge element.

Therefore, evidence that Cayenne had registered with the Chehalis Tribe would be relevant to the

key fact of consequence at trial – whether Cayenne knowingly failed to register as a sex

offender.

       The State argues that Cayenne’s registration with the Chehalis Tribe was irrelevant

because that registration could not be a defense to the obligation under RCW 9A.44.132(1) and

RCW 9A.44.130 to register with the Grays Harbor County Sheriff’s Office. Washington law

does not state or even suggest that a person can satisfy the obligation to register in his or her

county of residence by registering in another jurisdiction. In other words, even though Cayenne

registered with the Chehalis Tribe, Washington law required him to register with the Grays

Harbor County Sheriff’s Office.




                                                  5
No. 49696-8-II


       However, whether Cayenne had a statutory obligation to register with the Grays Harbor

County Sheriff’s Office is a different issue than whether Cayenne knew that he had a statutory

obligation to register. Registering with the Tribe is relevant to Cayenne’s knowledge even if that

registration would not be a defense to the charged crime.

       The State also tries to characterize Cayenne’s knowledge argument as a claim that he

substantially complied with the registration requirement. The trial court also framed the issue as

substantial compliance in granting the motion in limine. But Cayenne does not argue substantial

compliance. He argues that he did not know that registering with the Tribe was insufficient.

       The State also argues that it presented sufficient evidence that Cayenne knew that he had

an obligation to register with the Grays Harbor County Sheriff’s Office. Again, the State is

correct. However, whether the State presented sufficient evidence regarding Cayenne’s

knowledge is a different issue than whether contrary evidence was relevant and therefore

admissible.

       The evidence that Cayenne registered with the Chehalis Tribe was relevant to his defense

that he lacked knowledge of his registration requirement. Although Cayenne’s confusion about

whether he was failing to register is not a defense to the crime, it bears a logical nexus to his

knowledge of his duties and his actions to comply with those duties. Therefore, we hold that the

trial court abused its discretion in excluding this evidence.

C.     VIOLATION OF RIGHT TO PRESENT DEFENSE

       Because the trial court abused its discretion in excluding relevant evidence, we review de

novo whether the trial court violated Cayenne’s right to present a defense. Cayenne could not




                                                  6
No. 49696-8-II


present his only defense – that he did not knowingly fail to register as a sex offender.2

Accordingly, we hold that the trial court violated Cayenne’s right to present a defense in

excluding evidence that Cayenne registered with Chehalis Tribal Public Safety.

                                            CONCLUSION

          We reverse Cayenne’s conviction and remand to the trial court for further proceedings.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        MAXA, C.J.


    We concur:



    LEE, J.



    MELNICK, J.




2
 The State does not argue that the evidence was so prejudicial as to disrupt the fairness of the
fact-finding process at trial or the State’s interest in excluding the prejudicial evidence
outweighed Cayenne’s need for that evidence. See Jones, 168 Wash. 2d at 720.


                                                    7